In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated May 10, 1996, which, upon a fact-finding order of the same court, dated April. 12, 1996, made upon the appellant’s plea of guilty, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title III, for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court providently exercised its discretion in placing him in a Title III facility. The court carefully considered the less restrictive alternatives to placing the appellant in a secure facility and properly concluded that structured placement would serve his present needs and best interests as well as the need for protection of the community (see, Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947; Matter of Dane L., 155 AD2d 543). We are satisfied that the Family Court adopted the least restrictive alternative commensurate with the circumstances *415presented (see, Family Ct Act § 352.2 [2]; Matter of Jamil W., 184 AD2d 513, 514; Matter of Anthony M., 142 AD2d 731, 732). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.